Citation Nr: 9912550	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal 
reflux, sliding hiatal hernia and history of Barrett's 
esophagitis, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had essentially continuous active duty from 
August 1954 until January 1973.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of May 1997 from the St. Louis, Missouri Regional 
Office (RO) which denied an increased evaluation for the 
service-connected gastroesophageal reflux, sliding hiatal 
hernia and history of Barrett's esophagitis, as well as a 
total rating based on unemployability due to service-
connected disability.

The record reflects that in correspondence received at the 
Board in September 1998, the veteran states that he wished to 
reopen his claim for an increased rating for his service-
connected lung disability which he had previously withdrawn 
from appellate consideration (upon personal hearing at the RO 
in November 1997).  This matter is referred to the RO for 
appropriate consideration.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is addressed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
claim for an increased rating for the service-connected 
gastroesophageal disorder has been obtained by the RO.



2.  Gastroesophageal reflux, sliding hiatal hernia and 
history of Barrett's esophagitis are manifested by reported 
symptoms which include pyrosis, dysphagia, abdominal pain and 
tenderness, without evidence of considerable impairment to 
health. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
gastroesophageal reflux, sliding hiatal hernia and history of 
Barrett's esophagitis have not been met on either a schedular 
or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.114, 
Diagnostic Code 7346 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for his service-connected gastroesophageal disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A well-grounded claim is one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Here, the veteran's 
claim is well grounded because he has a service-connected 
disability and evidence is of record that he claims shows 
exacerbation of the disorder.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board observes in this 
instance that the veteran was most recently afforded a VA 
gastroesophageal examination in February 1997.  In the 
Informal Hearing Presentation of November 1998, the 
representative avers, among other things, that the RO did not 
obtain a statement from the appellant's treating physician as 
recommended by the examiner, and that the examiner was not a 
specialist with respect to the condition at issue.  The Board 
points out, however, that a statement dated in August 1997 
was indeed received from the appellant's treating physician 
for gastrointestinal disability, and that the clinical 
findings on the most recent VA examination, along with 
ongoing VA outpatient treatment records pertaining to the 
gastroesophageal disorder, considered in conjunction with the 
records of the 

veteran's historical disability status, provide a 
comprehensive picture adequate to assess the current degree 
of disability in this regard.  It is found that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

By rating action dated in May 1995, service connection for 
gastroesophageal reflux, sliding hiatal hernia and history of 
Barrett's esophagitis was granted, and a 10 percent 
disability evaluation was established under the provisions of 
38 C.F.R. § 4.114, Diagnostic Code 7346.  That disability 
rating has been continued to date, to include on a final RO 
rating determination in April 1996.  The current appeal stems 
from a reopened claim for an increased rating received in 
January 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2.  However, where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the function 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).  

Pursuant to 38 C.F.R. § 4.114, the veteran's disability is 
most appropriately rated under Diagnostic Code 7346 for 
hiatal hernia.  A 10 percent evaluation is warranted for a 
hiatal hernia with two or more of the symptoms required for a 
30 percent evaluation, but of lesser severity than is 
required for that evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A maximum schedular 60 
percent evaluation requires symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

A VA outpatient clinic record dated in September 1996 showed 
that the veteran was referred for manometry in preparation 
for Nissan fundoplication.  His weight was recorded as 195.  
It was noted that Lansoprazole/Omeprazole kept acid peptic 
symptoms under control.  It was recorded that he was unable 
to work because bending over increased reflux symptoms.  The 
veteran related that he sometimes awakened at night choking 
with reflux back in the throat.  Assessment of severe 
gastroesophageal reflux disease and Barrett's esophagitis 
were rendered.  An upper endoscopy was performed later the 
same month which showed findings consistent with Barrett's 
esophagitis.  

The veteran most recently underwent VA examination of the 
esophageal tract in February 1997.  He indicated that he had 
been seeing a specialist at the John Cochran VA facility and 
that current medications included Prevacid for gastric 
reflux.  It was noted that he complained of general abdominal 
discomfort daily with occasional pain.  

The veteran was observed to be well nourished.  The abdomen 
was soft, and tender to deep palpation with active bowel 
sounds.  His current weight was 196.2.  He indicated that his 
maximum weight of 198 for the year had been approximately one 
month before.  No anemia was detected.  He indicated that his 
bowel habits alternated weekly between constipation and 
watery stools, and said that he had increased flatulence.  He 
denied blood in the stool.  There was no partial obstruction.  
The appellant related that due to reflux disturbances, he had 
had to alter his diet to eliminate all tomato, tomato 
products, and spicy and greasy foods.  He said that he was 
required to sleep with his head elevated secondary to gastric 
reflux.  Following examination, pertinent diagnoses of hiatal 
hernia, esophageal reflux of mild degree, history of 
Barrett's esophagitis and chronic abdominal pain were 
rendered.  Chronic peptic ulcer disease, per X-ray 
examination, was also diagnosed.  It was commented that the 
appellant had altered his lifestyle due to problems with his 
stomach which included chronic pain, and increased 
sleeplessness.  It was advised that a statement from the 
veteran's treating gastrointestinal specialist and her 
recommendations be obtained.  

A VA outpatient clinic record dated in August 1997 was 
received indicating that the that veteran had had 
gastrointestinal consultation.  It was noted that he had 
gastroesophageal reflux disease and Barrett's syndrome which 
were fairly well controlled on an average day.  It was 
reported that when he occasionally experienced mental stress, 
such as working bingo, his symptoms resurfaced.  He was 
reported to have described epigastric pain across the upper 
abdomen, and indicated that he had heartburn (pyrosis) unless 
he slept with his head elevated, as well as with spicy foods, 
bending over, exercising and walking.  The appellant denied 
regurgitation but related that some food like biscuits seemed 
to hang up in his throat.  He weighed 203 pounds.  He said 
that he was having trouble with his weight because he was 
unable to exercise.  Upon examination, it was noted that he 
looked "OK."  The abdomen was flat, soft and tender to 
palpation in the epigastrium.  Impressions of hiatal hernia 
and gastroesophageal reflux disease were rendered.  It was 
related that in spite of Lansoprazole, he was still having 
abdominal pain, pyrosis and dysphagia.  His medication dosage 
was increased.  The appellant was advised to continue to 
avoid gastrointestinal 'stress," spicy foods, bending, 
lifting more than 10 pounds and pressure on the belly.  He 
was advised to return yearly for repeat diagnostic studies of 
his Barrett's syndrome. 

The veteran testified at a personal RO hearing on appeal in 
November 1997 that he had symptoms associated with his 
gastroesophageal reflux disease which included pain, a 
burning sensation and vomitus in his throat when he slept.  
He related that he had to avoid spicy and tomato-based foods.  
He indicated that he experienced ongoing loose stools and 
constipation, and had vomiting two to three times a month.  
He said that he had had to resign from his last employment 
because of regurgitation occasioned by bending, stooping, and 
lifting.  

The veteran asserts that the symptoms associated with his 
gastroesophageal disability are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  He contends that if an increased 
evaluation cannot be granted on the schedular criteria, then 
extraschedular consideration is requested. 

Analysis

The record reflects in this instance reflects that although 
the appellant asserts that the symptoms associated with his 
service-connected gastroesophageal disability are more 
disabling that the currently assigned rating reflects, the 
evidence does not support this assessment.  The Board points 
out in this instance that the schedular rating criteria as 
delineated above are very specific in this regard.  A 
longitudinal review of the evidence reflects that while the 
appellant does indeed have symptoms which include recurrent 
epigastric distress with dysphagia, pyrosis, some 
regurgitation and abdominal pain and tenderness, the clinical 
record clearly does not demonstrate that such findings are 
productive of considerable impairment of health which would 
warrant the next higher (30 percent) evaluation under 
Diagnostic Code 7346.  On recent VA examinations, the veteran 
has been described as well nourished and in no acute 
distress.  He has been shown to maintain his weight and had 
even gained 61/2 pounds between the most the most recent VA 
examination in February 1997 and gastrointestinal 
consultation the following August.  He has not been found to 
have vomiting, hematemesis, melena or anemia.  His treating 
physician and other examiners have noted that while there are 
physical restrictions on account of the disorder, his 
symptoms are fairly well controlled on medication.  There has 
been no suggestion by any VA examiner or by a treating 
physician that the veteran has shown signs or symptoms of 
considerable impairment of health.  Consequently, the 
evidence does not show considerable impairment of health, and 
there is no basis under the applicable rating criteria for an 
increased rating under Diagnostic Code 7346.  The Board also 
notes in this regard that while the appellant asserts that he 
had to stop working on account of gastroesophageal 
symptomatology, Social Security documentation of record 
indicates that he was primarily awarded such benefits due to 
a back disorder and respiratory disability.  An increased 
rating for the service-connected gastroesophageal disorder 
must thus be denied.

In reaching its decision the Board has considered the 
veteran's testimony and statements in the record, as well as 
the history of the gastroesophageal reflux disease and the 
possible application of other provisions of 38 C.F.R. Parts 3 
and 4, (pertaining to extraschedular evaluation).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  
However, the Board finds that the record does not show the 
veteran's disability to be so exceptional or unusual as to 
render application of the regular schedular standards 
impractical.  The totality of the evidence of record does not 
show that the veteran's gastroesophageal disability has 
interfered with employment beyond the level contemplated by 
the assigned evaluation or necessitated frequent periods of 
hospitalization.  Absent these or similar issues, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating are not met.  38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

An increased rating for gastroesophageal reflux, sliding 
hiatal hernia and history of Barrett's esophagitis is denied.



REMAND

A review of the record discloses that the veteran most 
recently underwent VA examination of the lungs in May 1997 by 
a VA registered nurse practitioner whose diagnoses following 
examination were severe obstructive lung disease and mild 
restrictive lung disease.  As noted previously, Social 
Security documentation of record shows that the veteran was 
primarily awarded benefits on account disabilities which 
included a respiratory disorder.  The lung disability was 
considered to be severe within the meaning of their 
applicable criteria.  In the Informal Hearing Presentation of 
November 1998, the appellant's accredited representative 
takes issue with the fact that the VA examiner in May 1997 
was not a specialist with respect to the condition at issue, 
and perceives that the RO's relied upon its own 
unsubstantiated opinion to render a decision to deny a higher 
rating in this regard.  As well, it was contended that the VA 
examiners did not provide a clear explanation as to the 
degree of unemployability attributable to the service-
connected conditions in relation to unemployability due to 
non-service connected disorders pursuant to Hattlestad v. 
Brown, 5 Vet.App. 524, 529 (1993).  In this regard, the Board 
notes that the veteran stated upon personal hearing on appeal 
in November 1997 that he saw private physicians for 
nonservice-connected disabilities.  In view of the 
representative's concerns in the regard, the Board is of the 
opinion that the private doctors' records should be requested 
and secured and that a comprehensive lung examination by a VA 
specialist should be accomplished.  As well, the record 
reflects that the appellant also receives follow-up care for 
respiratory symptomatology on a VA outpatient basis as 
indicated by progress notes dated in April and August 1997.  
Thus, recent VA outpatient records should also be requested 
and associated with the claims folder.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, to include securing medical 
records to which reference has been made, and a thorough and 
complete medical examination by a specialist when indicated, 
and a medical opinion, so that the evaluation of the claimed 
disability will be a fully informed one."  See Hyder v. 
Derwinski,  Moore v. Derwinski, 1 Vet. App. 401 (1991); 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990).  Under 
the circumstances, the case is REMANDED to the RO for the 
following actions:

1.  Any and all of the veteran's VA 
outpatient records dating from August 
1997 should be requested and associated 
with the claims folder.  

2.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of any and all private 
physicians who have treated him for any 
disability since 1996, and to sign 
authorizations for the release of medical 
records.  The medical records should then 
be requested and associated with the 
claims folder. 

3.  Following completion of the above, 
the veteran should be scheduled for an 
examination of the lungs by a VA 
pulmonary specialist or other physician 
able to assess pulmonary function.  All 
necessary tests and studies should be 
accomplished, including pulmonary 
function studies, and all clinical 
manifestations should be reported in 
detail.  The report of the examination 
should contain a detailed account of all 
current manifestations of the service-
connected respiratory disorder.  The 
examiner should provide an opinion as to 
the extent that pulmonary disability 
affects occupational functioning in 
relation to other disorders the appellant 
currently has.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  It 
should be indicated by the examiner 
whether the claims folder has been 
reviewed.  The complete rationale for any 
opinion expressed must be set forth in a 
typewritten narrative report.  

4.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

6.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.  If the disposition remains 
unfavorable to the veteran, the RO 
should furnish him and his 
representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist and 
to afford the veteran due process of law.  The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
further notice.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



